         Case 7:20-cv-05049-PMH
Case 7-20-cv-05049-PMH          Document
                          Document       10 inFiled
                                   8-2 Filed   NYSD 08/06/20  Page 1 of Page
                                                       on 08/04/2020    2    1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                  WHITE PLAINS DIVISION

 JENNA GRAZIANO, individually and on behalf of              Case No. 7:20-cv-05049
 other similarly situated individuals,

                Plaintiff,                                  ORDER FOR ADMISSION
                                                            PRO HAC VICE
        v.

 KOHL’S DEPARTMENT STORES, INC., and
 KOHL’S CORPORATION,

                Defendants.

        Upon the Motion of Joel C. Griswold (“Applicant”) for Admission to Practice Pro Hac

 Vice in the above-captioned action;

        WHEREAS the Applicant has declared that he is a member in good standing of the Bar of

 the State of Florida and the State of Illinois, and that his contact information is as follows:

                Joel C. Griswold
                Baker & Hostetler LLP
                200 South Orange Avenue, Ste. 2300
                Orlando, Florida 32801-3432
                jcgriswold@bakerlaw.com


         WHEREAS the Applicant has requested admission Pro Hac Vice to appear for all

 purposes as counsel for Defendants KOHL’S DEPARTMENT STORES, INC. and

 KOHL’S CORPORATION, in the above-captioned action;

         IT IS HEREBY ORDERED that the Applicant is admitted to practice Pro Hac Vice in

 the above-captioned case in the United States District Court for the Southern District of New

 York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

 including
         Case 7:20-cv-05049-PMH
Case 7-20-cv-05049-PMH          Document
                          Document       10 inFiled
                                   8-2 Filed   NYSD 08/06/20  Page 2 of Page
                                                       on 08/04/2020    2    2 of 2



 the Rules regarding discipline of attorneys. Counsel has paid the Pro Hac Vice fee to the Clerk of

 the Court.


                    August 6, 2020
          Dated:
                                              UNITED
                                              Philip M. STATES
                                                        Halpern, DISTRICT
                                                                 U.S.D.J. COURT JUDGE




                                                 2
 4834-2058-9510.1
